June 18, 1777. Bill of revivor seeks accounting of administration of Ebenezer’s estate under James Simmons, testator of defendant; and to have all papers turned over to John Parker, who was ordered to account to master but did not; also seeks recovery of three negro boys born prior to making of will, who were sold with their mothers who were left to James.
August 27, 1777. Present, James Parsons, Esq., Vice President, the Honorable William Henry Drayton, Thomas Ferguson, Benjamin Dart, Roger Smith, and John Edwards, Esquires, a majority of the members of the Privy Council sitting in the Court of Chancery according to the constitution of the state, established by congress March 26, 1776.
Ordered referred to master to settle accounts, interest to be at 8% on what may appear due on estates of James or Ebenezer after paying costs of suit; everything else of Ebenezer’s estate to be turned over to Parker, who with plaintiffs should give Farr full release; parties to apply by petition for further orders; Farr to pay for revivor suit out of James Simmons’ estate.
(Bundle 1770-)